Order modified by striking out the following: The specification numbered (1); so much of the specification numbered (2) as reads “ as well as the manner thereof;” the words “ prepared and ” in the specification numbered (4); the specification numbered (5); the words “ specifying in detail the conversation relating thereto ” in the specification numbered (6); and by striking out the allowance of costs at the Special Term. As so modified, the order is affirmed, without costs. Kelly, P. J., Rich, Kelby, Young and Kapper, JJ., concur. Settle order on notice.